

114 HRES 860 IH: Expressing the sense of the House of Representatives regarding the firefight that occurred on March 4, 2007, between members of the United States Marine Corps and enemy forces in Bati Kot District, Nangarhar Province, Afghanistan.
U.S. House of Representatives
2016-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. RES. 860IN THE HOUSE OF REPRESENTATIVESSeptember 12, 2016Mr. Jones submitted the following resolution; which was referred to the Committee on Armed ServicesRESOLUTIONExpressing the sense of the House of Representatives regarding the firefight that occurred on March
			 4, 2007, between members of the United States Marine Corps and enemy
			 forces in Bati Kot District, Nangarhar Province, Afghanistan.
	
 Whereas, during the morning of March 4, 2007, 30 Marines of Fox Company, Marine Special Operations Command, on patrol in Bati Kot District, Nangarhar Province, Afghanistan, were attacked in a complex ambush by enemy forces;
 Whereas the Marines of Fox Company responded to the attack with proportionate defensive fire in accordance with the existing Rules of Engagement;
 Whereas, in their response to the ambush, the Marines of Fox Company did not engage in the intentional or indiscriminate killing of any civilians;
 Whereas, as commander of Theater Special Operations forces, Lieutenant General Frank Kearney prematurely decided to expel the entire Marine Special Operations Company from Afghanistan notwithstanding their appropriate response to an attack by the enemy;
 Whereas General Kearney skewed public perception regarding the incident with his statements, which led to an Inspector General investigation into his actions;
 Whereas, not only was the response by General Kearney unprecedented, but none of the investigations that have been completed would warrant such action, and General Kearney’s decision damaged the development of the Marine Special Operations Command and the personal livelihood of these Marines; and
 Whereas the Marines conduct during the complex ambush was exemplary and reflected the high standards to which they were trained: Now, therefore, be it
	
 That it is the sense of the House of Representatives that the Commandant of the United States Marine Corps should issue a public document certifying that members of Fox Company of the Marine Special Operations Command were not at fault in the firefight that occurred on March 4, 2007, between members of Fox Company and enemy forces in Bati Kot District, Nangarhar Province, Afghanistan, and the Marines of Fox Company involved in this incident deserve to have their names cleared.
		